Title: To John Adams from Charles Dilly, 3 February 1790
From: Dilly, Charles
To: Adams, John



Dr Sir,
Londo; 3d Feby 1790

I shd. not have troubled you with a Letter—but upon the peculiar instance of having received a Letter from Messrs; Wilhem of Amsterdam, a few Months ago; in which he states in consequence of the receipt of a Letter from you—he has made Enquiry about your Volumes of the Defence of the American States &c—but cannot find any of the Second Volume—I immediatly returned for answer—Fifty Copies of that Volume were Shipped the 8th; Sept; 1787—on board the Maraggratha, Capt; Doorn—and on the 27 March following 50 Volume 3—It is strange if the Parcols containing the 1st. & 3d Volumes had been Opened—that the omission of the second Volume Shd. not have been found out for the Space of two years.  I directed upon the receipt of a second Letter last Novr; Mr; Ingram, my Shopman and—who has the conduct of all orders and Parcols going into the Country—or Shipped for Exportation—TTo state the day and date of Sending the Parcols.  Supposing Mr. Wilhem may have written to you on the Subject—I thought it Expedient in me to Explain that no imputation of neglect should be placed to my charge of omitting to forward an Equal Number of the 2d Volume as I did of the First & Third.  As a greater number of the second Volumes were Sent to Amera; than the Third—I have not a Copy of the second to make up a set—and on this acct. I have requested a friend to Enquire of Mr; McKean whether his Bor; has any of that Volume left, above the Number of the Third—and shd. it be so, to return—Ten or a dozen copies of that Volume only—as I have first and Thirds.
The Copies of Dr: Gordons Hist. of the American Revolution sister the Subscribers name supplied—amounted to about Two hundred and they are now all sold—which is a fortunate circumstance to the Worthy Doctor—Who is now fixed with a small congregation at St. Nertes about Fifty miles North of Londo;—He is a Worthy honest man Contented with a trifle—and lives happy and chearful with his Little Flock.  I hope your Lady and Family Enjoy  blessing of health—and with my sincere wish for the continuation of all other temporal comforts—
I rest D. Sr; your faithful & Humbl Servt;

Chs; Dilly